COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of A.F. aka A.N.F. v. Department of Family and
                           Protective Services

Appellate case number:     01-20-00722-CV

Trial court case number: 2018-05250J

Trial court:               313th District Court of Harris County

         This case is a priority, accelerated appeal of a decree terminating the appellant’s parental
rights to his child, A.F. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T CODE, tit. 2,
subtit. F—Appendix (appeal from suit terminating the parent-child relationship filed by
governmental agency must be disposed by court of appeals within 180 days of the filing of notice
of appeal). The notice of appeal was prematurely filed in this case on October 15, 2020, before
the trial court signed the final judgment on December 4, 2020. Under Rule 6.2(a), the deadline
for this Court’s disposition of this appeal is June 2, 2021.
       Appellant is indigent, and he is represented by appointed counsel, Angela Ellis. See TEX.
FAM. CODE § 107.013(a)(1) (statutory right of indigent parent to appointed counsel in suit filed
by governmental entity seeking termination of the parent-child relationship); id. § 107.016(2)
(indigent parent’s right to counsel continues through exhaustion of appeals).
        We have granted appellant three extensions of time to file a brief, yet his counsel has not
filed a brief in this court. In the order granting the third extension of time to file a brief, we
acknowledged Ms. Ellis’s representation that she had been ill with COVID-19, and we ordered
Ms. Ellis to file a brief or inform this Court that she is unable to continue this representation by
March 8, 2021. Ms. Ellis did not file a brief or inform this court that she is unable to continue
representing the father in this appeal.
        Accordingly, we abate this appeal, and we order the trial court to take the following
actions:
       (1)     The trial court will hold a show-cause hearing on the record within 10
               days of the date of this order to determine whether Ms. Ellis is able to
               continue representing the father in this appeal.
       (2)    If the trial court determines that Ms. Ellis cannot or should not continue
              representing the father in this appeal, the court shall appoint new appellate
              counsel for the father.
       (3)    The trial court will enter any necessary orders and issue findings of fact
              and conclusions of law within 3 days of the date of the show cause
              hearing.
       In addition, we order the court reporter and the trial court clerk to take the following
action within 5 days from the date of the show cause hearing:
       (1)    The court reporter will file with this court a supplemental reporter’s record
              of the show cause hearing.
       (2)    The trial court clerk will file a supplemental clerk’s record including the
              trial court’s findings of fact and conclusions of law and any orders issued
              since the date of this order.
       It is so ORDERED.

Judge’s signature: _/s/ Peter Kelly_____
                    Acting individually     Acting for the Court


Date: __March 16, 2021___